Filed 1/22/21 P. v. Rickborn CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B303536

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. SA097871)
           v.

 MICHELLE THAIS RICKBORN,

           Defendant and Appellant.


THE COURT:
      Michelle Rickborn appeals the judgment of conviction
following a jury trial on one count of assault with a deadly
weapon. (Pen. Code,1 § 245, subd. (a)(1).) She was sentenced to
the low term of two years in state prison and assessed various
fines and fees. We appointed counsel to represent appellant on
appeal. After examination of the record, counsel filed an opening




         1   Undesignated statutory references are to the Penal Code.
brief raising no issues and asking this court to independently
review the record.
                          BACKGROUND
       On April 20, 2018, around 11:30 p.m., appellant walked
into a CVS pharmacy in Santa Monica, placed her personal
belongings into a shopping cart, and proceeded to purchase a
bottle of vodka. Michael McCann, who was working security at
the store that night, observed appellant make her purchase, leave
the store, and cross the parking lot with the shopping cart.
Believing appellant to be homeless and concerned she might try
to take the shopping cart off the premises, McCann followed her
and told her she could not take the shopping cart off the lot.
Appellant adopted an “attitude” and urinated in front of McCann.
McCann took the cart and returned to the front of the store.
Appellant followed him and took another cart. When McCann
told appellant to give him the basket and leave the store,
appellant hit him on the crown of his head with the bottle of
vodka. McCann grabbed appellant, subdued her, and set her
down. As he was speaking to his manager in front of the store,
appellant approached with her hand behind her back. McCann
again told appellant to leave, and appellant brought her hand
from behind her back and tried to stab McCann with a broken
bottle. Appellant did not actually strike McCann with the broken
glass, nor did McCann suffer any injury when appellant struck
him on the head with the bottle.
       Appellant testified that after McCann took the cart away
from her, she went to the bus stop where the bottle of vodka fell
to the ground and broke. Appellant returned to the CVS and
purchased another bottle of vodka. When appellant left the store
the second time, McCann aggressively pursued her across the



                               2
parking lot, screaming at her and smacked a water bottle out of
her hands. Feeling threatened, appellant tried to strike McCann
over the head with the vodka bottle, but McCann wrested it away
from her. During the struggle, McCann punched appellant in the
face on her eye, and the bottle fell to the ground and broke.
Appellant picked up the top of the broken bottle and raised her
hand over her head as she approached McCann. But before she
could do anything, someone grabbed her and removed the glass
from her hand. Appellant suffered a black eye from McCann’s
punch, which took 10 months to heal.
                          DISCUSSION
       Based on our examination of the entire record we are
satisfied that defendant’s attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d
436, 441.)
                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




LUI, P.J.         ASHMANN-GERST, J.              HOFFSTADT, J.




                                  3